Exhibit 10.3

 

Form of Tax Protection Agreement

 

[Note: this form assumes that the Partnership continues as a partnership for tax
purposes following the “push up” – if this is not the case, then this form will
need to modified appropriately]

 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (“Agreement”), dated as of                 , [20   ],
is made by and between The Macerich Partnership, L.P., a Delaware limited
partnership (“Parent LP”), and each of the Wilmorite Limited Partners (as
defined below) who will become limited partners of Parent LP as a result of the
Transaction (as defined below).

 

WHEREAS, on [April]    , 2005, MACW, Inc., a Delaware corporation owned by
Parent LP (“Parent Acquisition, Inc.”) merged with and into Wilmorite
Properties, Inc., a Delaware corporation (the “Company”) and the general partner
of Wilmorite Holdings, L.P., a Delaware limited partnership (“Holdings L.P.”),
with the Company becoming a wholly-owned subsidiary of Parent LP, as a result of
the transaction (the “Merger”);

 

WHEREAS, immediately following the consummation of the Merger, MACP LP, a
Delaware limited partnership, a subsidiary of Parent LP, merged with and into
Holdings L.P (the “Partnership Merger”), with Holdings L.P., renamed as [New
Name, L.P.] (the “Partnership”), as the surviving entity of the Partnership
Merger, in accordance with the terms of the Agreement and Plan of Merger, dated
as of February 25, 2005 (the “Partnership Merger Agreement”), among Parent LP,
MACP LP and Holdings L.P.;

 

WHEREAS, simultaneously with the consummation of the Partnership Merger, the
partnership agreement of Holdings L.P. was amended and restated (the “2005
Amended and Restated Partnership Agreement”), the effect of which resulted in,
among other things, Parent LP agreeing to certain undertakings with respect to
Taxes as set forth in Article X of such agreement;

 

WHEREAS, pursuant to Section 8.10 of the 2005 Amended and Restated Partnership
Agreement, one or more of the Wilmorite Limited Partners have contributed part
or all of their interests in the Partnership (the “Contributed Partnership
Interests”) to Parent LP so as to become limited partners of Parent LP (the
“Transaction”);

 

WHEREAS, as a result of the Transaction and in order to give effect thereto, the
parties hereto have entered into the [Tenth] Amendment to Parent LP’s limited
partnership agreement (the “[Tenth] Amendment”); and

 

WHEREAS, as a result of the Transaction and the [Tenth] Amendment the parties
hereto would like to preserve certain of the undertakings with respect to Taxes
set forth in Article X of the 2005 Amended and Restated Partnership Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions.  All capitalized terms
used and not otherwise defined in this Agreement shall have the meaning set
forth in the 2005 Amended and Restated Partnership Agreement.  As used herein,
the following terms have the following meanings:

 

“Applicable Protection Period” shall mean, with respect to a Tier 1 Protected
Asset and the Protected Contributed Partnership Interests, the Tier 1 Protection
Period, and with respect to a Tier 2 Protected Asset, the Tier 2 Protection
Period.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation by
any Governmental Authority after the Effective Date, or (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Effective Date.

 

“Governmental Authority” shall mean the United States or any state or other
political subdivision thereof, any court or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Protected Assets” shall mean the Tier 1 Protected Assets, the Tier 2 Protected
Assets and the Contributed Partnership Interests.

 

“Protected Contributed Partnership Interests” shall mean Contributed Partnership
Interests.

 

“Protected Parties” shall mean (i) each Wilmorite Limited Partner, (ii) each
direct or indirect owner of a Wilmorite Limited Partner that is required to
include in its taxable income any portion of the income or gains of Parent LP on
a current basis (a “Flow Through Owner”), and (iii) each Person who acquires an
interest in Parent LP from a Wilmorite Limited Partner or Flow Through Owner in
a transaction in which such Person’s adjusted basis in such interest for federal
income tax purposes is determined in whole or in part by reference either to
such Person’s basis in other property or the Wilmorite Limited Partner’s or Flow
Through Owner’s basis in such interest, in each case other than the Company,
Parent or any of their respective Subsidiaries or Affiliates or any Parent
Transferee, provided that such Wilmorite Limited Partner or Person acquiring an
interest in Parent LP from a Wilmorite Limited Partner has executed this
Agreement and the [Tenth] Amendment.  For the avoidance of doubt, (x) a person
who acquires direct or indirect interests in Parent LP as a result of the death
of a Protected Party shall not be considered a Protected Party with respect to
such direct or indirect interests in Parent LP if such person received a
stepped-up basis, for federal income tax purposes, in such direct or indirect
interests in Parent LP, and (y) upon the complete redemption of direct or
indirect interests in Parent LP from any Protected Party, such person or entity
holding such direct or indirect interests in Parent LP shall cease to be a
Protected Party, except with respect to any breaches occurring prior to the date
of such complete redemption (regardless of when such breach is actually
discovered or claimed).

 

“Tier 1 Protected Assets” shall mean those assets of the Partnership set forth
on Schedule 10.7 to the 2005 Amended and Restated Partnership Agreement under
the heading “Tier 1 Protected Assets,” as updated through the date hereof to
give effect to events and

 

2

--------------------------------------------------------------------------------


 

transactions occurring under the 2005 Amended and Restated Partnership
Agreement, and any assets which become Tier 1 Protected Assets pursuant to
Section 2(a) hereof.

 

“Tier 2 Protected Assets” shall mean those assets of the Partnership set forth
on Schedule 10.7 to the 2005 Amended and Restated Partnership Agreement under
the heading “Tier 2 Protected Assets,” as updated through the date hereof to
give effect to events and transactions occurring under the 2005 Amended and
Restated Partnership Agreement, and any assets which become Tier 2 Protected
Assets pursuant to Section 2(a) hereof.

 

“Wilmorite Limited Partners” shall mean the persons whose names are set forth on
Schedule 10.7 to the 2005 Amended and Restated Partnership Agreement under the
heading “Wilmorite Limited Partners,” as updated through the date hereof to give
effect to events and transactions occurring under the 2005 Amended and Restated
Partnership Agreement.

 

2.                                       Lock Out.

 

(a)                                  Except as expressly permitted by this
Section 2, neither the Partnership, Parent LP nor any entity in which the
Partnership or Parent LP holds a direct or indirect interest shall, directly or
indirectly, sell, transfer or otherwise actually or constructively dispose of or
permit the actual or deemed disposition (in each case, a “Disposition”) (i) of
any of the Tier 1 Protected Assets, or any direct or indirect interest therein,
prior to the 20th anniversary of the Effective Date (the “Tier 1 Protection
Period”), (ii) of any of the Tier 2 Protected Assets, or any direct or indirect
interest therein, prior to the 10th anniversary of the Effective Date (the “Tier
2 Protection Period”) or (iii) of any of the Protected Contributed Partnership
Interests, or any direct or indirect interest therein, during the Tier 1
Protection Period.  Notwithstanding the foregoing, the Partnership or Parent LP
(or other entity referred to in the preceding sentence) shall have the right,
during the Applicable Protection Period: (i) to consummate any Disposition of
all or any portion of any Protected Asset in a transaction with respect to which
no income or gain would be required to be recognized by any Protected Party
under the Code and any applicable state or local tax law (a “Tax-Deferred
Exchange”), [(ii) to consummate any Disposition of the Rochester Interests
pursuant to an exercise of the Participating Election Right or the Partnership
Call Right](1) or (iii) except with respect to the Partnership’s direct or
indirect interests in Tysons Corner Center and Tysons Corner Office Building, to
consummate any Disposition pursuant to the exercise, by a Person other than the
Partnership or its Affiliates and in the absence of any action by the
Partnership or its Affiliates giving rise to such Person’s right to exercise, of
their rights under any buy-sell agreement, call option or similar contractual
arrangement to which such assets are subject as of the Effective Date, provided
that the General Partner uses good faith efforts to structure any such
Disposition as a tax-free like-kind exchange under Code Section 1031 or (iv) to
convert any Preferred Units (that have become Contributed Partnership Interests)
into Common Units pursuant to the 2005 Amended and Restated Partnership
Agreement.  In situations where the Partnership or Parent LP engages in a wholly
or partially Tax-Deferred Exchange involving a Protected Asset, the property (or
as applicable, the portion thereof) received on a tax-deferred basis in exchange
for such Protected Asset shall be treated as a Tier 1

 

--------------------------------------------------------------------------------

(1) Bracketed language to be deleted if this Agreement is entered into after the
Participating Election Right and the Partnership Call Right have expired.

 

3

--------------------------------------------------------------------------------


 

Protected Asset, a Tier 2 Protected Asset or a Protected Contributed Partnership
Interest, as applicable, for all purposes under this Agreement.

 

(b)                                 If the Partnership or Parent LP contributes
or otherwise transfers any Protected Asset directly or indirectly to any
partnership or other entity in which the Partnership or Parent LP holds or will
hold a direct or indirect interest, then as a condition to such contribution or
transfer the Partnership or Parent LP shall require that the transferee grant
the Partnership or Parent LP, as applicable, rights with respect to such
Protected Asset substantially similar to those contained in Sections 2 to 5 and
Section 7 hereof.

 

3.                                       Debt Allocations and Related Matters.

 

Parent LP shall, at all times during the Tier 1 Protection Period, maintain
nonrecourse indebtedness (including for the avoidance of doubt Parent LP’s share
of nonrecourse indebtedness from any other entity, including without limitation
the Partnership) which qualifies as “qualified nonrecourse financing” within the
meaning of Section 465(b)(6)(B) of the Code that is properly allocable to each
Wilmorite Limited Partner pursuant to Section 752 of the Code and the
Regulations thereunder in an amount at least equal to 120% of the amount of
income and gain that as of the Effective Date would have been required to be
recognized by such Wilmorite Limited Partner pursuant to Section 731(a)(1) of
the Code (including by reason of Section 752(b) of the Code) if no Partnership
nonrecourse liabilities had been properly allocable to such Wilmorite Limited
Partner (the “Required Nonrecourse Debt Amount”), which Required Nonrecourse
Debt Amount shall be 120% of the amount set forth on Schedule 10.9 to the 2005
Amended and Restated Partnership Agreement.  Schedule 10.9 to the 2005 Amended
and Restated Partnership Agreement was initially prepared based on estimates as
of December 31, 2004 provided by the Wilmorite Limited Partners, but was updated
promptly by the General Partner based on actual data as of the Effective Date as
such information became available.  Notwithstanding the foregoing, if the
General Partner determined that the aggregate amount that should have been set
forth on Schedule 10.9 (determined as of December 31, 2004) was greater than
110% of the aggregate estimate amount as of December 31, 2004 provided by the
Wilmorite Limited Partners on Schedule 10.9, then the Required Nonrecourse Debt
Amount shall be an aggregate amount equal to 120% of 110% of the amount set
forth on the estimated Schedule 10.9, as adjusted for operations of the
Partnership from December 31, 2004 through the Effective Date (with the amount
set forth with respect to each Wilmorite Limited Partner reduced
proportionately).  In the event that a Wilmorite Limited Partner transfers some,
but not all, of its interests in the Partnership in connection with the
Transaction, then the Required Nonrecourse Debt Amount immediately after the
Transaction shall (i) be equal to (in the case of the first Transaction) and
(ii) be increased by (in the case of subsequent Transactions), that portion of
the total Required Nonrecourse Debt Amount immediately prior to the Transaction
with respect to such Wilmorite Limited Partner as bears the same ratio to the
ratio that the Wilmorite Limited Partner’s adjusted tax basis in its Contributed
Partnership Interests contributed in the applicable Transaction (for purposes of
determining its initial tax basis in the interests in Parent LP received in the
applicable Transaction) bears to such Wilmorite Limited Partner’s aggregate
adjusted tax basis in all of its interests in the Partnership immediately prior
to the applicable Transaction, including its Contributed Partnership Interests
and any interests in the Partnership not being contributed in the applicable
Transaction.  Notwithstanding the foregoing, the total Required Nonrecourse Debt
Amount to be so allocated hereunder and under the 2005 Amended and

 

4

--------------------------------------------------------------------------------


 

Restated Partnership Agreement shall not exceed the total Required Nonrecourse
Debt Amount in effect immediately prior to any such Transaction.  For purposes
of this Agreement, a “Wilmorite Limited Partner” shall include each Person who
acquires an interest in Parent LP from a Wilmorite Limited Partner in a
transaction in which such Person’s adjusted basis in such interest for federal
income tax purposes is determined in whole or in part by reference either to
such Person’s basis in other property or the Wilmorite Limited Partner’s basis
in such interest, in each case other than Parent or any Affiliate of Parent or
any Parent Transferee, provided that such transferee has executed this Agreement
and the [Tenth] Amendment.  Notwithstanding the foregoing, (x) a Wilmorite
Limited Partner who acquires direct or indirect interests in Parent LP as a
result of the death of a Wilmorite Limited Partner shall not be considered a
Wilmorite Limited Partner with respect to such interests if such Person received
a stepped-up basis, for federal income tax purposes, in such interests, and (y)
upon the complete redemption of direct or indirect interests in Parent LP from
any Protected Party, such Person holding such interests shall cease to be a
Wilmorite Limited Partner, except with respect to any breaches occurring prior
to the date of such complete redemption (regardless of when such breach is
actually discovered or claimed).

 

4.                                       Periods after the Protection Period.

 

(a)                                  Parent LP shall, at all times after the
Tier 1 Protection Period, make available to each Wilmorite Limited Partner the
opportunity (a “Guarantee Opportunity”) to make a “bottom guarantee” of
indebtedness (including indebtedness of the Partnership) pursuant to the
procedures and conditions as are specified in Section 7.5 of the limited
partnership agreement of Parent LP, a copy of which shall be provided to any
Wilmorite Limited Partner upon such partner’s request.

 

(b)                                 To the extent permitted by Regulations
Section 1.752-3(a)(3), with respect to each Wilmorite Limited Partner, Parent LP
shall allocate and Parent LP shall (to the extent permitted by the applicable
partnership agreement) cause any other entity in which it has a direct or
indirect interest to allocate, “excess nonrecourse liabilities,” as defined in
Regulations Section 1.752-3(a)(3), directly and indirectly to Parent LP and the
Wilmorite Limited Partners, respectively, up to the amount of built-in gain that
is allocable to such partner with respect to Section 704(c) property (as defined
under Regulations Section 1.704-3(a)(3)(ii)) or property for which reverse
704(c) allocations are applicable (as described in Regulations
Section 1.704-3(a)(6)(i)), less amounts previously taken into account under
Regulations Sections 1.752-3(a)(1) and 1.752-3(a)(2).

 

(c)                                  Parent LP acknowledges that the purpose and
intent of providing Guarantee Opportunities to the Wilmorite Limited Partners is
to result in the guaranteed liability being treated as a “recourse” liability as
defined in Regulations Section 1.752-1(a)(1) with respect to the guaranteeing
Wilmorite Limited Partner to the extent of the amount of such guarantee.  Except
to the extent required by law or otherwise determined in a final judicial
proceeding in which the affected Wilmorite Limited Partners have been granted
the opportunity to participate, Parent LP shall file, and shall cause to the
extent within its control any entity in which it directly or indirectly owns an
interest to file, tax returns and reports in a manner consistent with the
treatment of any such guaranteed liability as a recourse liability with respect
to the guaranteeing Wilmorite Limited Partner to the extent of the amount
guaranteed.  Notwithstanding the

 

5

--------------------------------------------------------------------------------


 

foregoing, Parent LP makes no representation or warranty to any Wilmorite
Limited Partner that providing a “bottom guarantee” shall result in the desired
treatment of the liability as a recourse liability for purposes of Section 752
of the Code.

 

5.                                       Partnership Tax Status of Parent LP.

 

Parent LP shall not elect to be treated as an association taxable as a
corporation for U.S. federal or any applicable state tax purposes, and Parent LP
and the General Partner shall take all actions, and refrain from taking all
actions, as necessary to prevent Parent LP from being treated as an association
or publicly traded partnership taxable as a corporation for U.S. federal or any
applicable state income tax purposes.

 

6.                                       704(c) Allocation Method.

 

Parent LP and each entity in which Parent LP holds a direct or indirect interest
shall, with respect to each asset comprising the Protected Assets, use the
“traditional method” under Section 704(c) of the Code and the Regulations
thereunder with no curative or remedial allocations.

 

7.                                       Indemnification.

 

(a)                                  If Parent LP or the Partnership breaches
any obligation set forth in Sections 2, 3, 4, 5 or 6 of this Agreement, (a
“Recognition Event”), then Parent LP shall pay to each Protected Party an amount
equal to the sum of: (1) the product of the aggregate income or gain recognized
by such Protected Party solely by reason of such breach, multiplied by the
highest combined federal, state and local income tax rate to which such
Protected Party is subject with respect to income or gain of the type or types
recognized; plus (2) the aggregate federal, state and local income taxes
(determined based on the tax rates and assumptions in (1) above and treating any
such payment as ordinary income) for which such Protected Party becomes liable
as a result of the receipt of the payments required by this Section 7
(including, without limitation, payments received pursuant to this clause (2),
((1) and (2) together, the “Gross-Up Amount”).  In the event of a Recognition
Event with respect to any Protected Party, Parent LP shall use commercially
reasonable efforts to promptly notify each Protected Party in writing of such
breach, which requirement may be satisfied by delivery of notice to each
applicable Wilmorite Limited Partner, including with such notification an
estimate of the amount and character of any income or gain to be recognized by
such Protected Party and the Gross-Up Amount with respect to such Protected
Party.  The payment of the Gross-Up Amount for each Recognition Event shall be
made at least five (5) Business Days prior to the next date upon which estimated
U.S. federal income taxes are required to be paid by individuals;  provided,
however, that Parent LP may by written notice delivered to each Protected Party
at least sixteen (16) days in advance of the date on which such Gross-Up Amount
would otherwise be due, require such Protected Party to certify to Parent LP the
amount of the Gross-Up Amount it intends to apply to U.S. federal, state and any
applicable local estimated tax payments believed in good faith to be owed by
such Protected Party as a result of the Recognition Event (including by reason
of

 

6

--------------------------------------------------------------------------------


 

receipt of the Gross-Up Amount).  If (1) any such certification is requested in
accordance with the foregoing and not received by Parent LP by the day prior to
the date a Gross-Up Amount would otherwise be due or (2) such certification
shows that such Protected Party’s estimated tax payments believed in good faith
to be owed by such Protected Party as a result of the Recognition Event
(including by reason of receipt of the Gross-Up Amount) will be less than the
Gross-Up Amount, then, as to a failure to provide a certification, Parent LP
need not pay the Gross-Up Amount until March 31st of the next calendar year, and
as to any increase in a Protected Party’s estimated tax payments, Parent LP
shall timely pay such increase in its estimated tax payment amount to such
Protected Party on the date provided above, with any remaining portion of the
Gross-Up Amount to be paid no later than March 31st of the next calendar year. 
For purposes of this Section 7(a), (i) any amounts giving rise to a payment
pursuant to this Section 7(a) will be determined assuming that the transaction
or event giving rise to Parent LP’s obligation to make a payment was the only
transaction or event reported on the Protected Party’s tax return (i.e., without
giving effect to any loss carry forwards or other deductions attributable to
such Protected Party) and (ii) subject to any applicable phase-outs or other
then applicable limitations (including, but not limited to the “alternative
minimum tax”), any amounts payable with respect to state and local income taxes
shall be assumed to be deductible for federal income tax purposes. 
Notwithstanding the foregoing, in the case of a Protected Party that is exempt
from tax for federal income tax purposes, as well as any Protected Party that
qualifies either as a regulated investment company or as a real estate
investment trust, such Protected Party shall not be entitled to indemnification
pursuant to this Agreement, except, in the case of a Protected Party that is
exempt from tax (other than a “qualified organization” within the meaning of
Section 514(c)(9)(C) to the extent such income constitutes debt-financed income
or gain from real property), to the extent that such income or gain constitutes
“unrelated business taxable income” as defined in Section 512 of the Code with
respect to such Protected Party solely by reason of the activities or borrowing
of Parent LP.  For purposes of determining the Gross-Up Amount in respect of any
breach of Section 2 hereof, in no event shall the gain taken into account by a
Protected Party with respect to the Disposition of a Protected Asset (the
“Maximum Protected Amount”) exceed the amount of gain that would have been
recognized by or allocated to such Protected Party (or in the case of a person
who is a Protected Party by reason of clause (iii) of the definition thereof,
the original Protected Party described in clause (i) or (ii) from whom such
Protected Party directly or indirectly acquired its Units) if Parent LP or the
Partnership had sold such Protected Asset in a fully taxable transaction (a) on
the day following the Effective Date in the case of a Tier 1 or Tier 2 Protected
Asset, or (b) on the date following the Transaction, in the case of a Protected
Contributed Partnership Interest, in each case for a purchase price equal to its
fair market value at such time, provided that, for purposes of computing such
amount, the aggregate amount of such gain with respect to each Protected Asset
allocated to each Protected Party shall not exceed such Protected Party’s share
of the Code Section 704(c) gain stated with respect to such Protected Asset (a)
in the case of a Tier 1 or Tier 2 Protected Asset, on Schedule 10.9 of the 2005
Amended and Restated Partnership Agreement or (b) in the case of a Protected
Contributed Partnership Interest, on Schedule A hereto, (in each case, after
subtracting from such scheduled amount the amount of any gain attributable to
such scheduled amount which was previously recognized by or was otherwise
allocable to a Protected Party with respect to such Protected Asset (a) with
respect to a direct or indirect transfer (including any redemption) of some or
all of its direct or indirect interests in the Partnership or Parent LP to the
extent of any reduction in 704(c) gain with respect to such Protected Party and
Protected Asset as a result of such transfer (or redemption) or (b) to the
extent of any decrease in the difference between the adjusted tax basis, as
determined for federal income tax purposes, and the book value of the Protected
Assets pursuant to Regulation Section 1.704-3).  For the avoidance of doubt, in
the event of any Disposition of a Tier 1 Protected Asset or Tier 2 Protected
Asset with respect to which gain is

 

7

--------------------------------------------------------------------------------


 

specially allocated under Section 704(c) of the Code or the Regulations
thereunder to the holder of the Contributed Partnership Interests, then to the
extent that such gain is further specially allocated under Section 704(c) by the
holder of the Contributed Partnership Interests directly or indirectly to a
Protected Party and such gain results in an indemnification payment pursuant to
this Agreement, then the Maximum Protected Amount with respect to such Protected
Party’s applicable Protected Contributed Partnership Interests shall be reduced
by the amount of such gain with respect to which such indemnification payment is
made to such Protected Party.  For the avoidance of doubt and except in the case
of a Transaction pursuant to Section 8.10 of the 2005 Amended and Restated
Partnership Agreement, for purposes of determining the Gross-Up Amount in no
event shall any “new layer” of Code Section 704(c) built-in gain created on
account of the contribution of any properties to or the distribution of any
properties from the Partnership or Parent LP, including but not limited to
through application of Regulations Section 1.704-1(b)(2)(iv)(d), (e) and (f), be
entitled to protection under this Agreement or otherwise. Notwithstanding
anything to the contrary herein, the payment of any Gross-Up Amount hereunder
shall not be required with respect to any Protected Contributed Partnership
Interest for any income or gain arising due to a Change in Law.  The payment of
any Gross-Up Amount hereunder shall be made without duplication of any such
amount paid pursuant to the terms of the 2005 Amended and Restated Partnership
Agreement.

 

(b)                                 Notwithstanding Section 7(a) hereof, in the
event that Tysons Corner Center and/or Tysons Corner Office Building is sold,
transferred or exchanged pursuant to the exercise, by a Person other than the
Partnership or its Affiliates and in the absence of any action by the
Partnership or its Affiliates giving rise to such Person’s right to exercise, of
their rights under any buy-sell agreement or similar contractual arrangement to
which such assets are subject as of the Effective Date, the aggregate amount
payable to the Protected Parties and the Protected Parties under Section 10.13.B
of the 2005 Amended and Restated Partnership Agreement (the “Other Protected
Parties”) as a result of such Disposition shall not exceed the lesser of (a) the
aggregate amount otherwise payable to such Protected Parties pursuant to
Section 7 hereof and such Other Protected Parties pursuant to Section 10.13.B of
the 2005 Amended and Restated Partnership Agreement and (b) $20 million.  Any
reduction in the aggregate amount payable to the Protected Parties or the Other
Protected Parties by reason of the foregoing limitation shall reduce the amount
payable to each Protected Party and each Other Protected Party in proportion to
the total amount otherwise payable to such Protected Party pursuant to Section 7
hereof and such Other Protected Party pursuant to Section 10.13.B of the 2005
Amended and Restated Partnership Agreement with respect to the disposition that
is subject to this Section 7(b).

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, the sole and exclusive rights and remedies of any
Partner or Protected Party for a breach of the obligations set forth in Sections
2, 3, 4 or 5 hereof shall be a claim for damages against Parent LP, computed as
set forth in Section 7(a), and no Partner or Protected Party shall be entitled
to pursue a claim for specific performance of the covenants set forth in
Section 2, 3, 4 or 5 hereof, or bring a claim against any person that acquires a
Protected Asset, other than as provided in Section 2(b).  Notwithstanding
anything to the contrary in this Agreement, Parent LP shall not be liable for,
or obligated to indemnify any Person with respect to, any claim or cause of
action requesting or claiming special, exemplary, incidental, indirect,
punitive, reliance or consequential damages or losses with respect to any
Recognition Event, other than claims for any reasonable attorney’s, accountant’s
or similar fees reasonably incurred in connection with the determination or

 

8

--------------------------------------------------------------------------------


 

collection of any damages incurred as a result of any breach of this Agreement. 
Any claim or cause of action requesting or claiming any such damages is
specifically waived and barred, whether or not such damages were foreseeable or
any party was notified of the possibility of such damages.

 

(d)                                 If Parent LP or the Partnership has breached
an obligation set forth in this Agreement (or a Protected Party or the Limited
Partner Tax Representative asserts that Parent LP or the Partnership has
breached an obligation set forth in this Agreement), Parent LP and the Limited
Partner Tax Representative (or if the Limited Partner Tax Representative is not
a Protected Party claiming or disputing a Gross-Up Amount owed to it, the
Protected Parties claiming or disputing the Gross-Up Amount) agree to negotiate
in good faith to resolve any disagreements regarding any such alleged breach and
the amount of damages, if any, payable to such Protected Party under Section 7
hereof.  If any such disagreement cannot be resolved within thirty (30) days
after notice to the other party of the alleged breach or disputed amount, Parent
LP and the Limited Partner Tax Representative (or Protected Party) shall refer
the matter to an independent law firm, accounting firm, valuation firm or other
independent arbitrator mutually agreed upon by them (the “Tax Arbitrator”) to
resolve as expeditiously as possible all points of any such disagreement.  All
determinations made by the Tax Arbitrator with respect to the resolution of any
alleged breach or amount of damages shall be final, conclusive and binding on
Parent LP and the Limited Partner Tax Representative and/or the affected
Protected Parties.  The fees and expenses of the Tax Arbitrator incurred in
connection with any such determination shall be shared equally by Parent LP and
the affected Protected Parties (or in the case of a dispute not involving a
payment pursuant to Section 7 hereof, by all Wilmorite Limited Partners).  If
Parent LP and the Limited Partner Tax Representative or Protected Parties, as
applicable, each having acted in good faith and with its or his best efforts to
select a Tax Arbitrator, are unable to agree upon and retain a Tax Arbitrator
within sixty (60) days after the thirty (30) day period mentioned above, then
following the expiration of such sixty (60) day period, any disagreement may be
settled in any Delaware Court pursuant to Section 11(i) hereof.

 

8.                                       Limited Partner Tax Representative.

 

The Limited Partner Tax Representative has been duly appointed as agent and
representative of the Protected Parties and the Wilmorite Limited Partners for
the purposes set forth herein, and the Limited Partner Tax Representative has
accepted such appointment on the terms set forth herein.  The Limited Partner
Tax Representative represents and warrants to Parent LP that it has the right,
power and authority to (i) enter into and perform this Agreement and to bind all
of the Protected Parties and the Wilmorite Limited Partners for the purposes set
forth herein, (ii) give and receive directions, instructions and notices
hereunder, and (iii) make all determinations that may be required or that it
deems appropriate under this Agreement.  Until notified in writing by a notice
signed by all of the Wilmorite Limited Partners, Parent LP may rely conclusively
and act upon the directions, instructions and notices of the Limited Partner Tax
Representative for the purposes set forth herein and, thereafter, upon the
directions, instructions and notices of any successor named in a writing
executed by all of the Protected Parties and the Wilmorite Limited Partners.  In
addition, the Protected Parties and the Wilmorite Limited Partners acknowledge
that Parent LP may rely exclusively upon the directions, instructions and notice
of the Limited Partner Tax Representative for the purposes set forth herein,

 

9

--------------------------------------------------------------------------------


 

notwithstanding the fact that Parent LP may have received conflicting
directions, instructions and notices from the Protected Parties or the Wilmorite
Limited Partners.

 

9.                                       Exclusion of Certain Transactions.

 

For the avoidance of doubt, the indemnification provided in Section 7 shall not
apply to any taxes or other amounts of a Protected Party incurred as a result of
(i) the consummation of the Merger and the consummation of the transactions
contemplated thereby, including the payment of any purchase price adjustments,
(ii) the Partnership Merger and the consummation of the transactions
contemplated thereby, including the amendment of the Partnership’s limited
partnership agreement by the 2005 Amended and Restated Partnership Agreement,
and (iii) the creation or exercise of the Class A Forced Conversion, Class A Put
Right, Redemption Right, the Participating Election Right, the Partnership Call
Right or the rights described in Section 8.9 and 8.10.B of the 2005 Amended and
Restated Partnership Agreement (and any corresponding rights provided under the
[Tenth] Amendment), and the creation of the rights set forth in Section 8.10
thereof (and any corresponding rights provided under the [Tenth] Amendment);
provided, however, that the foregoing shall not in any respect limit Parent LP’s
obligation to maintain the Required Nonrecourse Debt Amount in accordance with
Section 3 hereof upon any exercise of the rights referred to in this clause
(iii) or to limit the rights of a Protected Party under Section 7 in respect of
any breach of such obligation to maintain the Required Nonrecourse Debt Amount
in accordance with Section 3.

 

10.                                 Prior Tax Protection Agreements.

 

Upon the Effective Date, any and all Prior Partnership Tax Protection Agreements
including, but not limited to, the Tax Protection Agreement dated as of
February 24, 2000 by and between the Partnership, ACI Danbury, Inc. and the
other parties thereto, shall cease to be in force and be of no further effect
provided, however, that this sentence shall not be construed to refer to that
certain Shoppingtown Option Agreement made as of the 30th day of April 1996. 
For these purposes “Prior Partnership Tax Protection Agreements” shall mean any
agreement entered into prior to the Effective Date to which the Partnership is a
party pursuant to which (i) any liability to any Partner (or any owner of any
Partner) relating to taxes may arise; (ii) in connection with the deferral of
income taxes of a Partner (or owner of any Partner), the Partnership or any of
its subsidiaries has agreed to (A) maintain a minimum level of, put in place or
replace any debt or continue a particular debt, (B) retain or not dispose of
assets for a period of time that has not since expired, (C) make or refrain from
making tax elections, (D) operate (or refrain from operating) in a particular
manner, and/or (E) only dispose of assets in a particular manner; (iii) the
Partners (or their owners) have guaranteed debt, or have the opportunity to
guarantee debt, directly or indirectly, of the Partnership or its Subsidiaries
(including without limitation any “deficit restoration obligation,” guarantee
(including, without limitation, a “bottom guarantee”), indemnification agreement
or other similar arrangement); and/or (iv) any other agreement that would
require the Partnership, the General Partner or Parent LP to consider separately
the interests of any Partner (or owner of any Partner) in respect of taxes.

 

10

--------------------------------------------------------------------------------


 

11.                                 General Provisions.

 

(a)                                  Addresses and Notice.  Any notice, demand,
request or report required or permitted to be given or made to a Partner under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by certified first class United States mail,
return receipt requested, nationally recognized overnight delivery service or
facsimile transmission (with receipt confirmed) to the Partner at the address
set forth on the signature page hereto or such other address of which the
Partner shall notify Parent LP in writing.

 

(b)                                 Titles and Captions.  All Article or
Section titles or captions in this Agreement are for convenience only.  They
shall not be deemed part of this Agreement and in no way define, limit, extend
or describe the scope or intent of any provisions hereof.  Except as
specifically provided otherwise, references to “Articles” and “Sections” are to
Articles and Sections of this Agreement.

 

(c)                                  Pronouns and Plurals.  Whenever the context
may require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.

 

(d)                                 Further Action.  The parties shall execute
and deliver all documents, provide all information and take or refrain from
taking action as may be necessary or appropriate to achieve the purposes of this
Agreement.

 

(e)                                  Binding Effect.  Subject to the terms set
forth herein, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(f)                                    Creditors.  Other than as expressly set
forth herein, none of the provisions of this Agreement shall be for the benefit
of, or shall be enforceable by, any creditor of Parent LP or the Partnership.

 

(g)                                 Third Party Beneficiaries.  This Agreement
shall inure to the benefit of the Protected Parties and their permitted assigns.

 

(h)                                 Waiver.  No failure by any party to insist
upon the strict performance of any covenant, duty, agreement or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

(i)                                     Counterparts.  This Agreement may be
executed in counterparts, all of which together shall constitute one agreement
binding on all of the parties hereto, notwithstanding that all such parties are
not signatories to the original or the same counterpart.  Each party shall
become bound by this Agreement immediately upon affixing its signature hereto.

 

11

--------------------------------------------------------------------------------


 

(j)                                     Applicable Law; Consent to Jurisdiction.

 


THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW.


 


EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SUBMIT TO THE SOLE AND EXCLUSIVE JURISDICTION OF ANY COURT LOCATED
IN THE STATE OF DELAWARE (THE “DELAWARE COURTS”) FOR ANY LITIGATION ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR THE NEGOTIATION, VALIDITY OR PERFORMANCE OF
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR OTHER MATTERS ARISING
BETWEEN OR INVOLVING PARENT LP AND ANY OF THE PROTECTED PARTIES (AND AGREES NOT
TO COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS
AND AGREES NOT TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION
BROUGHT THEREIN HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES
HERETO AGREES, (I) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND
(II) THAT SERVICE OF PROCESS MAY ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED
MAIL WITH A PROOF OF MAILING RECEIPT VALIDATED BY THE UNITED STATES POSTAL
SERVICE CONSTITUTING EVIDENCE OF VALID SERVICE.  SERVICE MADE PURSUANT TO (I) OR
(II) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH
PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.  FOR PURPOSES OF IMPLEMENTING THE
PARTIES’ AGREEMENT TO APPOINT AND MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN
THE STATE OF DELAWARE, EACH OF THE PARTIES HERETO DOES HEREBY APPOINT THE
CORPORATION TRUST COMPANY, CORPORATION TRUST CENTER, 1209 ORANGE STREET,
WILMINGTON, DELAWARE 19801, AS SUCH AGENT.


 

(k)                                  Invalidity of Provisions.  If any provision
of this Agreement shall to any extent be held void or unenforceable (as to
duration, scope, activity, subject or otherwise) by a court of competent
jurisdiction, such provision shall be deemed to be modified so as to constitute
a provision conforming as nearly as possible to the original provision while
still remaining valid and enforceable.  In such event, the remainder of this
Agreement (or the application of such provision to Persons or circumstances
other than those in respect of which it is deemed to be void or unenforceable)
shall not be affected thereby.  Each other provision of this Agreement, unless
specifically conditioned upon the voided aspect of such provision, shall remain
valid and enforceable to the fullest extent permitted by law; any other
provisions of this Agreement that are specifically conditioned on the voided
aspect of such invalid provision shall also be deemed to be modified so as to
constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable to the fullest extent
permitted by law.

 

(l)                                     No Rights as Stockholders.  Nothing
contained in this Agreement shall be construed as conferring upon the Protected
Parties any rights whatsoever as stockholders of Parent, including without
limitation, any right to receive dividends or other distributions made to such
stockholders by Parent or to vote or consent or to receive notice as
stockholders in respect of any meeting of such stockholders for the election of
directors of Parent or any other matter.

 

12

--------------------------------------------------------------------------------


 

(m)                               Entire Agreement and Coordination.  This
Agreement, the 2005 Amended and Restated Partnership Agreement and the Exhibits
and Schedules thereto, and Parent LP’s limited partnership agreement, contain
the entire understanding and agreement among the Partners with respect to the
subject matter hereof and supersede the Prior Agreements, and any other prior
written or oral understandings or agreements among them with respect thereto,
provided, however, that the undertakings with respect to Taxes as set forth in
Article X of the 2005 Amended and Restated Partnership Agreement shall continue
to be in effect for periods prior to the date hereof as well as for interests in
the Partnership that the Protected Parties continue to hold in the Partnership
after the applicable Transaction.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

PARENT LP:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WILMORITE LIMITED PARTNER:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

14

--------------------------------------------------------------------------------